DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: the claim has grammatical errors, to which the examiner suggests amending the claim to recite “wherein the UCDM is adapted to deliver a context-graph mind map (CGMM)  internally managing  a large list of context graph information and the inter-relationship between associated context and entity items by algorithms.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the claim recites “…wherein the process driven automation is a module comprises the process driven AppFunctions…” in lines 1-2, which is grammatically incorrect.  The examiner suggests amending the claim to recite “…wherein the process driven automation is a module comprising the process driven AppFunctions” to overcome this objection.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The claim is riddled with issues.  The examiner suggests amending the claim to recite “wherein the user driven automation (Assisted), process driven automation (unassisted), system  automation (Autonomous), andcognitive automation are all controlled by a OneSystem automation scheduling subsystem to provide a comprehensive set of automation features for user and process automation for the OneApp module and OneData module”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim recites “…one or more intelligent message routers for intelligent message routing for routes messages…” in lines 4-5, which is grammatically incorrect.  The examiner suggests amending the claim to recite “…one or more intelligent message routers for intelligent message routing [[for]]that routes messages…” to overcome this objection.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim recites “…an intelligent categorisation module for automatically adds labels/tags…” in lines 5-6, which is grammatically incorrect.  The examiner suggests amending the claim to recite “…an intelligent categorisation module [[for]]that automatically adds labels/tags…” to overcome this objection.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The claim recites “…adapted to managed feature access with multiple calendar applications”, which is grammatically incorrect.  The examiner suggests amending the claim to recite “…adapted to manage feature access with multiple calendar applications.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intelligent messaging system implementing…”, “an intelligent categorization module for automatically add[ing]…”, “an intelligent parser that creates…” and “an intelligent filing system for automatically filing…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.  The claimed modules in independent claim 1 have been disclosed in the applicant’s specification as being exemplified by algorithms (see para. [0103], [0063]), and thus may be entirely embodied by software and are directed towards non-statutory subject matter.  Claims 5-10 and 19 do not recite any additional elements that overcome this rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electronic system comprising a single unified data module (OneData), a single unified application module (OneApp), and an interprocess automation module (OneAuto).”  It is unclear to the examiner what is meant by “a single unified data module (OneData)”, “a single unified application module (OneApp)” or “an interprocess automation module (One Auto)”, since these are not well-known terms in the art, and neither the applicant’s claim nor specification specify any clear boundaries as to what the terms encompass.  The applicant’s specification, while mentioning the terms and citing exemplary/preferential limitations as to what the terms encompass, remains exemplary, and thus fails to clearly provide definitive boundaries on how the examiner should interpret the terms when considering prior art with regard to claim 1.  Claims 2-19, while sometimes providing boundaries one of the 3 aforementioned terms, fail to provide clear boundaries for the remaining terms, and are thus rejected based at least on their incorporation of claim 1.
Claim 4 recites the limitation “…and create unidirectional linked together and organized by entity references”.  It is unclear to the examiner as to what is being created.
Claim 5 recites the limitation "the associated information architecture items" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “a large list” in claim 6 is a relative term which renders the claim indefinite. The term “a large list” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "each software application (app) data model" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the automation engine" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “wherein a single unified context-aware application (OneApp)” in lines 1-2.  However, “OneApp” was already used to reference “a single unified application module” in claim 1.  Therefore, it is unclear to the examiner whether the terms are related or intended to be different terms altogether.
Claim 9 recites the limitation “…which then could execute AppFunctions”.  However, it is unclear to the examiner whether “AppFunctions” in claim 9 correspond to “AppFunctions” previously claimed in claim 8, from which claim 9 depends.
Claim 12 recites the limitation “the user-driven automation AppFunctions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the process driven AppFunctions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the system run automation” in line 1 and “the independently AppFunctions” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation “the independently executed rules-based decision making AppEvents” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a comprehensive set of automation features” – the examiner is unable to ascertain a number or types of features that would qualify as a “comprehensive set”.
Claim 17 recites the limitation "the…AppFunctions library" in line 3 and “the specific database fields in the OneDB” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
The term “the most appropriate person” in claim 17 is a relative term which renders the claim indefinite. The term “the most appropriate person” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation "the unified data model (OneData), unified application (OneApp), and interprocess automation (One Auto)" in 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of expedited prosecution, the examiner has interpreted this limitation to recite “the unified data module (OneData), the unified application module (OneApp), and the interprocess automation module (OneAuto), is adapted to…”.
Claim limitations “an intelligent messaging system implementing…”, “an intelligent categorization module for automatically add[ing]…”, “an intelligent parser that creates…” and “an intelligent filing system for automatically filing…” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, et al (Pub. No. 2013/0207759 A1, hereinafter referred to as Park).

Claim 1 is an independent claim and Park discloses an electronic system (building automation system, para. [0003]) comprising a single unified data module (OneData), a single unified application module (OneApp), and an interprocess automation module (OneAuto) (system implemented with machine-executable instructions or data structures, para. [0061]).  

As per claim 2, claim 1 is incorporated and Park further discloses wherein the OneData module comprises: 
a single logical managed storage to allow access of all application files and document (OneStore) (Particular configuration data, as well as actual recent state information and values, are stored in fact database 304, para. [0043]); 
a unified logical database for all application data, template, and integration (OneDB) (ontology database 300 provides the logical model (e.g., theoretical model, hierarchical model, reference model, etc.) for a particular BAS and its configuration data, para. [0043]); and 
a single data format where a common data format is used for all files and document types (OneFormat) (fact database 304 may be configured to store information in at least one table having a flat format, para. [0044]; fact database standard format, para. [0009]).  

As per claim 7, claim 1 is incorporated and Park further discloses wherein the OneData module comprises a set of application interfaces adapted to access to each software application (app) data model to enable all apps to access data from other apps (a computer-implemented system for facilitating communication between a plurality of building automation subsystems and a plurality of applications…allows BAS applications to utilize cross-subsystem data, para. [0030]).  

As per claim 8, claim 1 is incorporated and Park further discloses wherein a single unified context-aware application (OneApp) comprising a set of functions (AppFunctions) and events (AppEvents) adapted to control and be controlled by other apps, processes, and the automation engine to form a plurality of utility software applications (the present invention advantageously allows BAS applications to utilize cross-subsystem data (set of functions as claimed) and cross-subsystem interaction (events as claimed) to provide for improved control and improved user experiences, para. [0030]).  

As per claim 9, claim 8 is incorporated and Park further discloses wherein the AppEvents are adapted to enable independent processes to be triggered by application events which then could execute AppFunctions (data from subsystems 104 can be combined on user interfaces to provide a common operating picture. The combination of pertinent data across multiple systems on a single user interface can advantageously provide for more complete situational awareness or support advanced cross-subsystem process automation features, para. [0034]).  

As per claim 11, claim 1 is incorporated and Park further discloses wherein the OneAuto is adapted to provides four kinds of automations, comprising user driven automation (assisted) (mixture of manual and automated configuration, para. [0050]), process driven automation (unassisted) (fully automated BAS integration framework, para. [0050]), system automation (automated processes of the system, para. [0049]), and cognitive automation (inferences for automated configuration, para. [0050]).  

As per claim 12, claim 11 is incorporated and Park further discloses wherein the user driven automation is a module comprising the user-driven automation AppFunctions, wherein the AppFunctions are triggered by a user input (as subscribed events occur in the subsystems, messages are generated and sent to the client…a GUI may allow a user to create a subscription query, para. [0051]).  

As per claim 13, claim 11 is incorporated and Park further discloses wherein the process driven automation is a module comprises the process driven AppFunctions (fully automated BAS integration framework, para. [0050], [0061]).  

As per claim 14, claim 11 is incorporated and Park further discloses wherein the system run automation (Autonomous) is a module comprising the independently AppFunctions runs by the system (automated processes of the system, para. [0049]; see also para. [0061]).  

As per claim 15, claim 11 is incorporated and Park further discloses wherein the decision driven (Cognitive) automation is a module comprising the independently executed rules-based decision making AppEvents (an automated configuration module may use inferences, patterns, and test signals to create and refine BAS integration data, para. [0050]).  

As per claim 16, claim 11 is incorporated and Park further discloses wherein user driven automation (Assisted), process driven automation (unassisted), system run automation (Autonomous), and decision driven automation (Cognitive) are all controlled by OneSystem automation scheduling subsystem (see para. [0061]) to provide a comprehensive set of automation features for user and process automation for the OneApp module and OneData module (see para. [0049]-[0051]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Razack, et al (Pub. No. US 2018/0075013 A1, hereinafter referred to as Razack).

As per claim 3, claim 1 is incorporated and Park does not specifically disclose, but Razack teaches, wherein the OneData module is adapted to perform context-based entity resolution to store and manage files and digitalised documents into a logical database by algorithms that maintain a Unified Context Data Model (UCDM), for preserving the virtual linking of all associated contexts and entities (data stored on a document store may include entity definitions, para. [0078]; sending collected resolution and context for the named entity…storing the collected resolution of the named entity and incorporating the collected resolution of the named entity into the configurable named entity definitions, para. [0083]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Razack’s context and resolution for stored entity configuration definitions with Park’s query system with information retrieval from databases because it would have allowed for a more organized system of handling and searching unstructured data in storage (Razack, para. [0003], [0006]).

As per claim 4, claim 3 is incorporated, and Park does not specifically disclose, but Razack teaches, wherein the Unified Context Data Model (UCDM) is adapted by using context entity resolution (CER) to identify different data context fields (nodes) and create unidirectional linked together and organized by entity references (links or pointers) (context and resolution incorporated into configurable named entity definitions stored in document store, para. [0078], [0083]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Razack’s context and resolution for stored entity configuration definitions with Park’s system with information retrieval from databases because it would have allowed for a more organized system of handling and searching unstructured data in storage (Razack, para. [0003], [0006]).

As per claim 5, claim 3 is incorporated and Park does not specifically disclose, but Razack teaches, wherein the Unified Context Data Model (UCDM) is both Multi-App for managing data of all Apps (input documents for building configurable entity definitions include .doc, .docx, .xlx, .txt and .pdf formats, para. [0058]), and Multi- Dimensional (resolution of the named entity ambiguity, the named entity ambiguity, and context for the named entity ambiguity are sent to a knowledge engine for incorporation into the configurable named entity definitions, para. [0083]) for providing a context-graph mind map (CGMM) view of the inter-relationship between all the associated information architecture items (the examiner notes that the stored named entity definitions are able to provide a view of the relationship between the associated information to the entities).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Razack’s context and resolution for stored entity configuration definitions with Park’s system with information retrieval from databases because it would have allowed for a more organized system of handling and searching unstructured data in storage (Razack, para. [0003], [0006]).


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Razack as applied to claim 3 above, and further in view of Evers, et al (Pub. No. US 2013/0103663 A1, hereinafter referred to as Evers).

As per claim 6, claim 3 is incorporated and Park does not specifically disclose, but Razack teaches, wherein the UCDM is adapted to manage internally a large list of- 28 - context graph information and the inter-relationship between associated context and entity items by algorithms (stored configurable named entity definitions and associated information, para. [0083]; firmware/software for enabling the invention, para. [0086], [0087]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Razack’s context and resolution for stored entity configuration definitions with Park’s system with information retrieval from databases because it would have allowed for a more organized system of handling and searching unstructured data in storage (Razack, para. [0003], [0006]).
Park and Razack do not specifically disclose, but Evers teaches, to deliver context-graph mind map (CGMM) (the general concept of a mind map is known in the art, para. [0023]; load a mind map, para. [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Evers’ known mind map with Park and Razack’s stored information because it would have allowed for a known visual representation of information to efficiently display information to a requesting user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Williams, et al (US Patent No. 6,144,669 A, hereinafter referred to as Williams).

As per claim 10, claim 7 is incorporated and Park further discloses wherein the AppFunction is a process adapted to be executed (see para. [0061]).
Park does not specifically disclose, but Williams teaches, wherein the process is executed as an individual thread on an electronic device (each processor could run as a software process or program having an independent thread of execution, col. 10, lines 66-67).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Williams’ single thread application with Park’s application because it would have allowed for a known method of program execution.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Ishii, et al (Pub. No. US 2020/0195773 A1, hereinafter referred to as Ishii).

As per claim 17, claim 1 is incorporated and Park further discloses further comprising an intelligent messaging system implementing the OneData, OneApp, and OneAuto modules and AppFunctions library (see para. [0051], [0058], [0061]), wherein the intelligent messaging system comprises, one or more intelligent message routers for intelligent message routing for routes messages to the most appropriate person (messages are generated and sent to the client, para. [0051]), an intelligent categorisation module for automatically adds labels/tags to each message to be quickly identified (natural language aspects of query Q0 are transformed into semantics usable by subsystems, para. [0053]), an intelligent parser that creates customer files and automatically responds with dynamic data (messages are generated and sent to the client based on query, para. [0051]-[0053]), an intelligent filing system for automatically filing of data (add records to fact database, para. [0048]).
	Park does not specifically disclose, but Ishii teaches, an intelligent parser that adds email information to the specific database fields in the OneDB (database stores contact information 251 including email address 251j, para. [0157]; see FIG. 5) and a dynamic context-aware auto responder adapted to automatically respond to emails, faxes, SMS and even print letters (automatic response created for a message, para. [0155]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the applicant’s invention to incorporate Ishii’s contact database and auto responder with Park’s stored information and messaging system because it would have allowed for a more efficient messaging system with further automated processes.

As per claim 18, claim 17 is incorporated and Park further discloses wherein the intelligent message router is a content-based router based on an application-oriented network (messages are generated and sent to the client, para. [0051]) adapted to examine the content of the message for routing (natural language aspects of a query used to generate corresponding responses, para. [0051]-[0053]).  


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Smith, et al (US Patent No. 6,192,282 B1, hereinafter referred to as Smith).

As per claim 19, claim 1 is incorporated and Park does not specifically disclose, but Smith teaches, further comprising an integrated calendar application with the unified data model (OneData), unified application (OneApp), and interprocess automation (OneAuto) adapted to managed feature access with multiple calendar applications on one calendar interface (the software implements a cooperative scheduling system, col. 12, lines 24-26, col. 17, lines 61-65; light timers and sprinkler scheduling , col. 17, lines 66-67; col. 18, lines 1-27).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Smith’s building automation system with Park’s building automation system because it would have allowed for a wider range of interoperating automation systems, increasing the scalability of the system overall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448